     Case 4:20-cv-01115 Document 216 Filed on 07/11/20 in TXSD Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

LADDY CURTIS VALENTINE and                )
RICHARD ELVIN KING, individually and      )
on behalf of those similarly situated,    )
               Plaintiffs,                )          Case No. 4:20-cv-01115
       v.                                 )
                                          )
BRYAN COLLIER, in his official capacity,  )
ROBERT HERRERA, in his official capacity, )          Hon. Keith P. Ellison
and TEXAS DEPARTMENT OF CRIMINAL )
JUSTICE.                                  )
           Defendants.                    )


       PLAINTIFFS’ AMENDED UNOPPOSED EMERGENCY MOTION FOR
     WRIT OF HABEAS CORPUS AD TESTIFACANDUM FOR TEXAS INMATES
                       AT WALLACE PACK UNIT

       Plaintiffs and class members Laddy Valentine, TDCJ #1782033; Richard King, TDCJ

#00516700; Roger Beal, TDCJ #1473289; Gary Butaud, TDCJ #1238964; Leonel Cruz, TDCJ

#1786942; Harold Dove, TDCJ #255592; Shawn Griggs, TDCJ #1481719; Marvin Jones, TDCJ

#1040320; Ryan Montez, TDCJ #2114696; Thomas Pennington, TDCJ #531216; Jon Reynolds,

TDCJ #1736893 and Michael Smith, TDCJ #2263660 (collectively, the “Testifying Class

Members”), respectfully request this Court to issue a writ of habeas corpus to require the State of

Texas to produce them in court via Zoom beginning July 13, 2020 to testify in the trial set by this

Court at 9:00 AM.

                                             FACTS

       The Testifying Class Members are currently in the custody of the Texas Department of

Criminal Justice (TDCJ) and are serving their terms at the Wallace Pack Unit in Navasota, Texas

in Grimes County.
     Case 4:20-cv-01115 Document 216 Filed on 07/11/20 in TXSD Page 2 of 4



        The parties have conferred about this motion and are in agreement. The undersigned

routinely makes phone calls to inmates at the Wallace Pack Unit and Unit has the capability to call

the Court as requested.

        Until the Testifying Class Members individually become eligible for parole, each class

member remains the custody of the state and subject to the conditions of confinement established

by the TDCJ. TDCJ requires the Testifying Class Members to remain in the Wallace Pack Unit

under the supervision of TDCJ’s Correctional Institutions Division.

        `The sheriff of Harris County, where this court sits, is Ed Gonzalez. The head of the U.S.

Marshals service for the Southern District of Texas is T. Michael O’Connor. The director of

TDCJ’s Correctional Institutions Division is Lorie Davis. The warden of the Wallace Pack Unit is

Robert Herrera.

                                             ARGUMENT

        This Court has the power to issue writs of habeas corpus to require inmates to appear for

trial. Under 28 U.S.C. § 2241(c)(5), the Court may issue a writ habeas corpus when “it is necessary

to bring [the inmate] into court to testify or for trial.”

        Each Testifying Class Member’s testimony at trial is necessary for Plaintiffs collectively

to fully present their evidence and arguments to the Court and counter Defendants’ testimony.

        The Testifying Class Members request that each of them be brought to a telephone that can

be connected to the Court no later than 9:00 AM on July 13, 2020, when the presentation of the

evidence begins, and be available to be telephonically present in the courtroom throughout the

presentation of evidence.




                                                   -2-
     Case 4:20-cv-01115 Document 216 Filed on 07/11/20 in TXSD Page 3 of 4



                                        CONCLUSION

       Plaintiffs therefore respectfully request that the Testifying Class Members each be brought

to a telephone by TDCJ and connected with the court telephonically for the duration of trial.

Dated: July 11, 2020.

                                             Respectfully submitted,
                                             WINSTON & STRAWN LLP

                                              By:    /s/ John R. Keville
 Jeff Edwards                                        John R. Keville
 State Bar No. 24014406                              Attorney-in-Charge
 Scott Medlock                                       Texas State Bar No. 00794085
 State Bar No. 24044783                              S.D. Tex. ID No. 20922
 Michael Singley                                     jkeville@winston.com
 State Bar No. 00794642                              Denise Scofield
 David James                                         Texas Bar No. 00784934
 State Bar No. 24092572                              S.D. Tex. ID No. 1529
 Federal ID No. 2496580                              dscofield@winston.com
 THE EDWARDS LAW FIRM                                Michael T. Murphy
 The Haehnel Building                                Texas Bar No. 24051098
 1101 East 11th Street                               S.D. Tex. ID No. 621098
 Austin, TX 78702                                    mtmurphy@winston.com
 Tel. (512) 623-7727                                 Brandon W. Duke
 Fax. (512) 623-7729                                 Texas Bar No. 240994476
                                                     S.D. Tex. ID No. 2857734
                                                     bduke@winston.com
                                                     Benjamin D. Williams
                                                     Texas Bar No. 24072517
                                                     S.D. Tex. ID No. 1447500
                                                     bwilliams@winston.com
                                                     Robert L. Green
                                                     Texas Bar No. 24087625
                                                     S.D. Tex. ID No. 2535614
                                                     RLGreen@winston.com
                                                     Corinne Stone Hockman
                                                     Texas Bar No. 24102541
                                                     S.D. Tex. ID No. 3019917
                                                     CHockman@winston.com
                                                     WINSTON & STRAWN LLP
                                                     800 Capital Street, Suite 2400
                                                     Houston, Texas 77002
                                                     Tel. (713) 651-2600
                                                     Fax (713) 651-2700

                                     Counsel for Plaintiffs




                                               -3-
     Case 4:20-cv-01115 Document 216 Filed on 07/11/20 in TXSD Page 4 of 4



                                    Certificate of Service

       I hereby certify that a true and correct copy of the foregoing document was served on all
counsel of record on July 11, 2020.

                                                       /s/ John R. Keville
                                                       John R. Keville




                                              -4-
